internal_revenue_service appeals_office e ninth street suite cleveland oh _ number release date department of the treasury person to contact employee d number tel fax refer reply to in re date date tax period s ended a b certified mail dear form required to be filed employer_identification_number uil this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the internal_revenue_code effective date our adverse determination was made for the following reason s you are not operated for an exclusive exempt_purpose as is required by internal_revenue_code sec_501 you operate substantially for non-exempt purposes in addition you operate for substantial private rather than public purpose contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a skinder appeals team manager department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely r c johnson director eo examinations letter catalog number 34809f form 886-a exhibit i xxxxxk successor - xxxxx tax years ending xxxxx issues whether xxxxx is operated exclusively for exempt purposes described within internal_revenue_code sec_501 whether more than an insubstantial part of xxxx 's activities is in furtherance of a non-exempt purpose whether xxxxx was operated for the purpose of serving a private benefit rather than public interests whether any part of the net_earnings of xxxxx inured to the benefit of any private_shareholder_or_individual should the tax-exempt status of xxxxx be revoked for failure to operate exclusively for c purposes and for violating the prohibition on inurement as set forth in internal_revenue_code sec_501 form 886-a history of control facts exhibit i xxxxx of xxxxx was the director and chief_executive_officer of xxxxx xxxxx during xxxxx the years under examination he is also a founding member of the xxxxx xxxxx xxxxx originally established xxxxx xxxxx dba xxxxxx as a for-profit corporation incorporated xxxxx under the laws of the state of xxxxx it provided services for xxxxx’s xxxxx's parent xxxxx xxxxx dba xxxxx a nonprofit corporation incorporated xxxxx in xxxxx as well as other independent credit counseling agencies xxxxx was president of xxxxx xxxxx dba xxxxx during xxxxxx the years under examination xxxxx xxxxx dba xxxxx had acquired the stock of xxxxx in xxxxx from xxxxx and xxxxx xxxxx had also acquired the stock of xxxxx xxxxx in xxxxx from xxxxx xxxxx and xxxxx who also works as a leased data processing employee for xxxxx xxxxx had merged with xxxxx and the surviving corporation xxxxx became a wholly-owned for-profit subsidiary of xxxxx xxxxx xxxxx dba xxxxx also took control of the board_of xxxxx in xxxxx xxxxx and affiliates prepared consolidated financial statements for the years ended xxxxx xxxxxk xxxxx and xxxxx xxxxx both of xxxxxx had engaged xxxxx xxxxx dba xxxxxx to process and provide ongoing support to xxxxx xxxxx debt consolidation clients at a rate of dollar_figure per month per active client for its services xxxxx xxxxx was seeking to avoid a financially-challenging long-term commitment on debt management program activities and agreed to transfer credit counseling debt consolidation clients to the newly incorporated xxxxx xxxxx for assumption of xxxxx service fee debt owed to xxxxx xxxxx xxxxx was incorporated xxxxx under the laws of the state of xxxxx as a nonprofit public benefit corporation in its articles of incorporation xxxxx stated its specific charitable and public purposes of the corporation are a to provide for instruction training and counseling of individuals on consumer credit problems and family budgets b to advise and mediate terms of repayment with the creditors of individuals experiencing financial difficulties and c to educate the public on issues related to personal financial management form 886-a exhibit i in its articles of incorporation filed xxxxx xxxxx stated that organization’s property is irrevocably dedicated to charitable purposes and no part of the net_income or assets of this corporation shall ever inure to the benefit of any director officer or member of this corporation or to the benefit of any private individual on xxxxx xxxxx entered an agreement to assume the ongoing credit counseling activities operated by xxxxx xxxxx of xxxxx xxxxx transferred assets to xxxxx along with the existing debt management plan client base of active clients xxxxx no longer desired to continue credit counseling debt consolidation services because the cost of services by xxxxx xxxxx dba xxxxx caused xxxxx to lose money every month xxxxx paid xxxxx dollar_figure per month per active client for its services xxxxx agreed to assume the unpaid deferred service liability of dollar_figure due xxxxx for customer service accounting computer support training and other servicing of xxxxx clients through xxxxx xxxxx agreed to satisfy such debt out of future earnings from the existing client base and pay xxxxxx thirty-five percent of gross_receipts maintenance fees and fair share attributed to those clients after xxxxx xxxxx intended to refer to xxxxx any of its housing counseling or other clients that were eligible for and or interested in debt consolidation program services xxxxx still refers people to xxxxx to help repair their credit and use the debt consolidation services of xxxxx’s debt management program secretary xxxxx submitted xxxxx's form_1023 application_for exemption under sec_501 on xxxxx the exemption application stated that the organization was formed to provide education of the public on issues relating to household and or personal financial management and to provide instruction and training of individuals for the purpose of improving their capability in dealing with personal financial matters the form_1023 application improperly responded no regarding any contractual agreements for management services form_1023 also omitted the unpaid deferred service liability of dollar_figure due xxxxx xxxxx dba xxxxx from its balance_sheet the xxxxxx directors held a board meeting xxxxx and decided to negotiate an agreement with xxxxx the new agreement dated xxxxx was signed by xxxxx as chairman of the board_of xxxxx and xxxxx as director of operations for xxxxx the service agreement provided for a price of dollar_figure per active client per month for data processing funds collection and disbursement services customer service management information support services training and marketing these processing and support services applied to existing xxxxx xxxxx clients and to the new clients enrolied in debt management plans by xxxxx an irs determination_letter was issued in xxxxx for an advance_ruling on exemption under sec_501 and not a private_foundation under a until xxxxx in xxxxx xxxxx's board amended its by-laws to require five directors thus adding two xxxxx agreed to this change xxxxx said this was supposed to alleviate any responsibilities for her or xxxxx xxxxx and xxxxx were nominated by xxxxx and form 886-a exhibit i xxxxx and were added to the board xxxxx xxkxkxk xxxxx and xxxxx xxxxx and xxxxx are brothers xxxxx's agreement with xxxxx was amended effective xxxxx an agreement was reached for xxxxx xxxxx and xxxxxx to offer their resignations contingent upon xxxxx dba xxxxx agreeing to satisfy payment terms of the xxxxx amended agreement with xxxxx such terms included payment of dollar_figure to xxxxx for xxxxx's unpaid deferred service liability and payment of an additional dollar_figure to xxxxx for xxxxx’s unpaid debt and for an increase to the xxxxx full service monthly fee to dollar_figure for all active clients hence agreement for sale of xxxxx two directors xxxxx and xxxxx submitted signed resignations xxxxx xxxxx appointed new board members xxxxx xxxxx and xxxxx from xxxxx xxxxxx dba xxxxx prior to his resignation xxxxx xxxxx and his wife xxxxx worked for xxxxx as leased employees in xxxxx xxxxx and xxxxx were chief executives in xxxxx xxxxx dba xxxxx and xxxxx became a controlled subsidiary of xxxxx and began using the xxxxx name effective xxxxx there was not public control xxxxx was a counselor for xxxxx’s xxxxx xxxxx office and the required resident of xxxxx on xxxxx's board_of directors xxxxx was hired by xxxxx in xxxxx who was then director of operations for xxxxx xxxxx took over xxxxx xxxxx office effective xxxxx xxxxx’s counseling evaluations for the last quarter of xxxxx were level evaluations resulting in a proposed reduction in salary xxxxx resigned xxxxxx xxxxx was nominated and elected to the board xxxxx xxxxx continued as a board member until organization merged but he indicated that he was not involved in decision-making xxxxx xxxxx and xxxxx management of xxxxx controlled the board xxxxx dba xxxxx xxxxx and xxxxx dba xxxxx which merged in xxxxx with xxxxx merged effective xxxxx the surviving corporation is xxxxx a nonprofit corporation in xxxxx governed by xxxxx as president and xxxxx as chief financial officer and their designees a date united_states senate subcommittee report entitled profiteering in a non-profit industry abusive practices in credit counseling states that tax-exempt organizations were founded as call centers for the purpose of referring business to for-profit service providers xxxxx was one of several exempt_organizations that signed fulfillment agreements with xxxxx xxxxx dba xxxxx through which xxxxx performed all of the processing services for the exempt_organizations and collected substantial fees for its services historical activities form 886-a in its internal_revenue_service form_1023 application_for exempt status submitted xxxxx xxxxx stated that its activities would provide education of the public on issues relating to household and or personal financial management and to provide instruction and training of individuals for the purpose of improving their capability in dealing with personal financial matters activities included the following exhibit i a budget analysis b income verification c analysis of secured and unsecured debt d development of a financial plan for the individual other activities to be performed included educational seminars or educational forums for the public on budgetary credit and money management issues xxxxx operated counseling offices and call centers in xxxxx xxxxx and xxxxx xxxxx for xxxxx whose purpose was to restore financial balance to people’s lives in some cases counseling and dmp clients were referred by xxxxx and xxxxx consultants were required to handle leads develop action plans and enroll certain clients and retain them beyond days in debt management plans dmps if a dmp did not apply they could recommend a self administered plan and advise the individual not to pay on their debts and to contact the counselor later so they could review the situation again and possibly qualify for a dmp after some change they also advised chapter bankruptcy the primary activity engaged in by xxxxx during the years xxxxx and xxxxx was telephone consultation of any individuals in financial distress organization received calls through the xxxxx telephone system and provided telephone consultation to callers to determine the source of their financial problems the organization also engaged in face-to-face consultation and provided pamphlets brochures and books to clients individuals were evaluated for and screened for the possibility of enrollment in debt management plans hereinafter dmps potential dmp clients were individuals with unsecured debt primarily credit card debt a dmp is a program whereby a client makes monthly payments to xxxxx and its affiliates to satisfy his her unsecured debts over a year period most of the debts handled in a dmp were credit card debts but other unsecured debts such as hospital bills student loans tax debts and payday loans were also managed through xxxxx dmps the consultants sought dmps acceptable to the creditors to receive fair share payments they were also evaluated on retention of dmps e-mails and recordings indicate that there were problems with dmps being rejected by management of xxxxx and its affiliates because dmps that were rejected by creditors would affect xxxxx experience with creditors and percentages of fair share payments to receive fair share payments the organization fit into a system created by the creditors form 886-a call center counseling screening exhibit i in a typical call with a potential client the employees introduce themselves as employees of xxxxx a non-profit corporation and advise that they can help restore financial balance to the person’s life xxxxx’s consultants were instructed to collect accurate information from the client during the consultation session to include names and addresses home phone work phone and fax email address and social_security_number consultants were trained to establish a clear purpose or motive for the consultation gather financial information and identify the problem offer solutions for the client's review develop a detailed plan for implementation of a solution to resolve their financial problem and confirm that the solution fits the purpose ccp-75-01 consultants tell callers that they have helped thousands of clients in similar situations employees ask clients how much income they have coming in each month how much their living_expenses are rent utilities telephone food etc and how much is left that can be used to pay bills employees enter the responses to the income and expense questions on their computers they advise that instead of clients paying individual creditors they will only have one payment to pay creditors they further advise that a debt management plan will pay the potential client's debts faster while eliminating interest payments and late fees and putting an end to harassing phone calls employees go down the list by creditor name credit type credit card auto loan secured unsecured total debt balances whether current or late and use creditor provided minimum balance tables to arrive at a proposed payment employees mail a client action plan with an agreement document and an authorization to release information document to the client to complete and mail back to the employee education in addition to its dmp activities the organization engaged in nominal education and outreach presentations in xxxxx and xxxxx organization did not have a coordinated educational workshop or seminar program there were several presentations about the effects of financial crisis on homeowners conducted by xxxxx in xxxxkx in xxxxx xxxxx for the homecomings program in addition xxxxx's chief_executive_officer xxxxx xxxxx made presentations on dealing with debt crisis and fundamentals of budgeting and credit in march and april xxxxx in xxxxx xxxxx and at a university of xxxxx campus on behalf of xxxxx xxxxx indicated that the xxxxx counselors were discouraged from conducting workshops in xxxxx as xxxxx management was concerned about the quality of any presentation also the staff participated ina conference at the local college for incoming students in xxxxxx but no detailed records were maintained organization concentrated on one-on-one counseling and education in its offices and over the telephone from its call centers the following table illustrates a comparison of xxxxx activities to those of other exempt credit counseling organizations form 886-a tax-exempt credit counseling organizations exhibit i _ rev_rul rev_rul xxxxx xxxxx alabama activity ' c c yes major - yes nominal yes no free public education free individual yes major yes yes yes counseling activity yes of debt yes yes yes management counselors’ time plans fees for dmps yes nominal yes nominal no yes waived for hardship waived for hardship incidental amount fees none amount of revenue from public support minor main support from fair share and contributions from fair share some amount some amount not specified not specified n a - board_of parent reps and employee xxkxxx - xxxxx - main support fair share and enrolled clients all members represent the united way from private found community contributions general_public from gov't no only public board n a finances fair share payments from creditors represent the organization’s primary income fair share payments ranged from to percent of amounts collected on the creditors behalf each creditor has a rate of payment based upon their dmp experience xxxxx received fair share in two ways by deducting fair share from amounts collected and remitted to credit card companies and by billing the credit card companies it recognized uncollectible fair share billings as bad_debt expense in xxxxx xxxxx earned revenues of dollar_figure of total xxxxx revenues of dollar_figure in fair share representing percent of total xxxxx revenues of dollar_figure in xxxxx xxxxx earned revenues of dollar_figure in fair share representing percent the following exhibit illustrates income and expenses reported on xxxxx forms and detail per examination xxxxx xxxxx xxxxx xxxxkx xxxkxkx form 886-a direct public support program service revenue fair share - from creditors processing fees - from clients enrollment fees - from clients other income xxxxx total revenue compensation of officers salaries and wages service bureau expense bad_debts occupancy telephone general and administrative other expenses total expenses excess or deficit form_990 form_990 form_990 form_990 exhibit i form_990 fe although xxxxx experienced annual financial losses it continued to expand its activities to attract and retain dmps its collections on behalf of creditors its contracting with the for-profit service provider xxxxx and payment of service bureau fees when on a dmp the client usually was required to pay a dollar_figure enrollment fee and a monthly maintenance fee for the service the maintenance processing fee varied depending on the amount of the payments it was generally based upon - percent of the payments and usually ranged from dollar_figure to dollar_figure per month of xxxxx revenues xxxxx received percent from clients with monthly maintenance of dollar_figure revenues with client maintenance of dollar_figure and enrollment fees of dollar_figure and enrollment fees of dollar_figure in xxxxx xxxxx received percent in more than an insubstantial part of xxxxxx's activities was directed towards referring business to the for-profit service provider xxxxx which was operated by xxxxx chief financial officer of xxxxx and chief operating officer of xxxxx and as a wholly-owned subsidiary of the non-profit parent xxxxx exempt under c revenue_agent determined that xxxxx service bureau expense of dollar_figure dollar_figure paid in revenue sharing for xxxxx clients to xxxxx of xxxxx revenues xxxxx paid percent to xxxxx revenue_agent determined that xxxxx service bureau expense of dollar_figure paid to xxxxx and dollar_figure included dollar_figure paid included form 886-a to xxxxx and dollar_figure paid percent to xxxxx the annual losses did not deter dmp enrollments with xxxkxx exhibit i paid in revenue sharing to xxxxx of xxxxx revenues xxxxx in xxxxx and xxxxx xxxxx and xxxxx were controlling officers of xxxxx and controlled xxxxx’s and xxxxxx’s daily operations xxxxx’s officers xxxxx and xxxxx did not receive compensation directly from xxxxx however xxxxx’s forms reported that xxxxx received salaries of dollar_figure in xxxxx and dollar_figure xxxxx xxxxx’s forms reported that xxxxx received salaries of dollar_figure xxxxx and dollar_figure result in compensation of xxxxx of dollar_figure both xxxxx and xxxxxx in xxxxx xxxxx also paid xxxxx equal amounts which would in xxxxx from in xxxxx and dollar_figure in in marketing and advertisements xxxxx engaged commercial practices to pursue revenues it employed advertising business methods and pricing to attract and retain clients xxxxx received calls from potential clients responding to advertising in a number of media including telephone book yellow page ads newspapers and websites most contacts with clients were by phone e-mail and u s mail some contacts also were made at offices through walk-ins xxxxx received referrals from xxxxx xxxxx xxxxx also purchased leads on behalf of all xxxxx branches and xxxxx consultants were evaluated on leads handled xxxxx also paid for advertising in various media including telephone book yellow pages and newspapers in xxxxx a xxxxx telephone book yellow pages advertisement reads a non-profit agency xxxxxx xxxxx call now xxxxx xxxxx xxxxx revenue_agent secured seven other samples of yellow pages advertisements for the xxxxx xxxkxx office which contained very similar wording and consumer calls to action a xxxxx ad read free consultation call xxxxx xxxxx a xxxxx xxxxx advertisement starting xxxxx read xxxxx xxxxx or toll free xxxxx form 886-a exhibit i xxxxx advertised its services on its website xxxxx it also had two brochures in which it advertised its services to the general_public a a debt management program in the brochure xxxxx claims xxxxx brochure the brochures are used to generate client interest in its and ’rogram that helps the consumer consolidate all unsecured debt we consultation screening very little active budgeting education or budgeting assistance was offered to the callers consultants gathered financial information to determine if individuals and the organization may benefit from their debt management services consultants listen evaluate and provide free advice client action plans and possibly literature to callers who would not benefit from or qualify for a dmp including callers without sufficient ability to pay their debts after their living_expenses xxxxx generally operated as follows contact with a potential client would be made by telephone or e-mail there was no pre-screening of leads based upon education income or need to determine educational level or charitable_class consultants would ask probing questions to identify the purpose of the call and the root of the individual's problems employee would counsel the individual determine options and offer solutions to their problem if the individual were a good candidate the call would result in an attempt to enroll the potential client in a debt management plan the employee would ask the person for information regarding income expenses and unsecured debts that the individual currently had the employee would gather name address telephone number social_security_number date of birth occupation and employment information the employee would then prepare a personal information worksheet and creditor and proposal summary which contained such personal information and a list of all debts to be covered by the plan the creditor and proposal summary would list the creditor information total debt and proposed monthly payment on its xxxxx form_990 xxxxx reported it interviewed approximately big_number individuals and were enrolled ina dmp on its xxxxx form_990 xxxxx reported it interviewed approximately big_number individuals and were enrolled in a dmp during the year xxxxx reported total clients under debt management at end of xxxxx was and at end of xxxxx total was big_number form 886-a client action plans exhibit i client action plans caps included a greeting and information related to the conversation with the individual caller caps summarized the telephone conversation as follows ‘ it follows with boxes checked of the consultant's perception of the individual's situation and recommendation based upon the consultant's understanding the choices for perception are as follows behind in unsecured debt reduction or loss of income oq family crisis personal crisis other emergency or unexpected expense supplementing income with credit behind on secured debt or utilities the choices for consultant's recommendation include the following q xxxxx - debt management plan a increase your income reduce expenses bankruptcy legal counsel q self-administered plan referred to other service qo other prioritization of debts finances a budgeting exercise sec_4 educational course q repayment plan for mortgage a pre-foreclosure short_sale on mortgage ' self-administered plan or bankruptcy revenue_agent found that organization often referred individuals with insufficient ‘income to cover their living_expenses to a self-administered plan or bankruptcy however those who had sufficient income to cover living_expenses and some unsecured debts were generally referred to dmps it appears that the consultants gather financial information to determine if individuals may benefit from a dmp and would meet creditor specifications for acceptance to a dmp client action plans were not widely used in xxxxx and xxxxx however revenue_agent obtained some samples with xxxxx dates one cap for xxxxxx stated that perception of situation was emergency or unexpected expenses and behind on secured debt or utilities to call the lease company that you have vehicle with and offer them a voluntary repossession third step is to call qwest and request them to stop automatic payment and ask what they are willing to do as far as a payment plan fourth step would be to call me back after you get all of these priorities taken care of so we can assist you with all of your unsecured debts personal loan loc credit card recommendation was self-administered plan and a prioritization of debts finances it stated first step is to contact your landlord second step i sec_1 form 886-a another cap recommending a self-administered plan to xxxxx and xxxxx stated that their current budget doesn't reflect that you have the resources to start paying down this debt xxxxx recommendation is to simply ignore the collector and continue to provide for your family the consultants also included some information that will likely help stop some of the collection efforts when your husband finally gets a wage increase would recommend that you contact me so we can review your situation again and determine the best plan to resolve the student_loan exhibit i a cap with a behind in unsecured debt and a other collection calls recommends a a self-administered plan to xxxxx stated that another cap with behind in unsecured debt recommends a a self-administered plan for xxxxx indicating n a cap for xxxxx for reduction or loss of income the counselor recommended d bankruptcy legal counsel and stated debt management pians debt management plans dmp were marketed as providing benefits and a needed bill-paying service to clients the recommendation for the debt management program as a solution advised the client that it would allow them to get control_over their personal debts by reducing the payment and interest rates and most importantly reduce the stress that their current financial situation was causing based upon a review of some client information sheets it does not appear that the amount of disposable income in the budget worksheet necessarily bore any relationship to the monthly payment required by the dmp in one case available income was dollar_figure and proposed payment was dollar_figure in another case the client's monthly available income after expenses of dollar_figure was barely able to cover the proposed monthly payment under the dmp in the amount of dollar_figure written client action plans were not widely used in xxxxx and xxxxx however revenue_agent obtained some samples in xxxxx one cap indicated that a standard form 886-a exhibit i debt management plan would require only one payment per month lower their interest and provide the ability to rebuild their credit due to paying creditors as agreed however it would not reduce their monthly payments and they could not use credit while on this program for example xxxxkx and xxxxx of xxxxx xxxxx had a you can afford your current payments of about dollar_figure per month this plan should work well for you if your goal is to pay off debt if you cannot afford a dollar_figure payment there may be another alternative we can discuss that would require much more effort on your part but is capable of getting the payments down to about dollar_figure per month that cap was signed by xxxxx xxxxx an officer of xxxxx the cap stated if another cap recommending an xxxxx-debt management plan and budgeting exercises to xxxxx of xxxxxx stated ' the cap provides applicant's net_income of dollar_figure and expenses of dollar_figure with dollar_figure available income and a proposed dmp payment of dollar_figure a client authorization agreement indicated that xxxxx could retain dollar_figure or dollar_figure over the term of this agreement of a dollar_figure monthly payment for of dollar_figure monthly payment on dollar_figure in debts that cap was signed by xxxxx an officer of xxxxx xxxxx of xxxxx stated another cap for xxxxx and xxxxx without a perception of your situation box checked stated it further had an our recommendation for your situation box checked xxxxx- debt management plan it stated account management upon receipt of a completed dmp client information packet counselors updated lead tracking once a completed dmp packet was received the counselor contacted the form 886-a client confirmed their plans and transitioned the client to account management personnel with xxxxx xxxxx exhibit i when a customer agreed to a dmp the individual signed an agreement which provided for the monthly payments on the debt balances it also provided for an additional percent over disclosed balances for undisclosed debts and service fees lf offered a dmp the client usually was required to pay a dollar_figure enrollment fee and a monthly maintenance fee for the service the maintenance processing fee varied depending on the amount of the payments it was generally based upon - percent of the payments and usually ranged from dollar_figure to dollar_figure per month the monthly payment made by the dmp client would ordinarily include a payment to each creditor plus a maintenance fee for the dmp service for example in xxxxx xxxxx and xxxxx agreed that xxxxx could retaindollar_figure their dollar_figure xxxxx xxxxx xxxxx agreed that xxxxx could retain dollar_figure of herdollar_figure payment for of dollar_figure monthly payment for of dollar_figure monthly payment on dollar_figure of in debts in monthly debt payment on dollar_figure in debts in xxxxx xxxxx of xxxxx agreed to a monthly maintenance fee of dollar_figure monthly payment for on dollar_figure xxxxx's case was provided as an example of a xxxxx dmp client who achieved reduced interest rates and other savings through the dmp in debt payments on balances of dollar_figure of his dollar_figure in debts monthly of their dollar_figure payment on dollar_figure included dollar_figure included dollar_figure debt payment their debts were approximately dollar_figure paid to xxxxx xxxxx paid to xxxxx with an xxxxx maximum of his dollar_figure in debts however in xxxxx and xxxxx for individuals agreeing to a dmp the maximum maintenance fee was determined based upon the state in which the clients reside in xxxxx xxxxx of xxxxx agreed that xxxxx could retain only dollar_figure monthly payment or of dollar_figure from xxxxx were required to pay a monthly charge of dollar_figure payment for of dollar_figure the organization contracted the for-profit service provider xxxxx xxxxx dba xxxxx for data processing services at a dollar_figure - dollar_figure monthly fee for each dmp client xxxxx service bureau expense ofdollar_figure service bureau expense of dollar_figure annual service bureau cost of expenses of dollar_figure and big_number clients for twelve months in xxxxx and xxxxx respectively while dmp services were not limited to low-income or the poor some dmp clients had their fees waived xxxxx indicated that xxxxx had of clients enrolled in dmps at no charge in xxxxx and of were enrolled at no charge in xxxxx general ledger enrollment fee income indicates that at least paid dollar_figure in xxxxx and at least per client for twelve dollar_figure months service bureau for xxxxx indicate payment for free or below cost services for xxxxx and dollar_figure form 886-a paid dollar_figure in xxxxx also indicated that of dmp clients and of dmp clients did not pay for monthly services in xxxxx and xxxxx respectively exhibit i however some seemingly low-income clients were required to pay enrollment fees and monthly maintenance charges a long-term customer xxxxx with steady dmp activity ranging from xxxxx to xxxxx indicated monthly income of onlydollar_figure expenses ofdollar_figure was this dmp client had total debts of dollar_figure monthly payment required to pay a monthly maintenance charge of dollar_figure of her dollar_figure her monthly maintenance charge was of her monthly debt payment case was provided as an example of a xxxxx dmp client who achieved reduced interest rates and other savings through the dmp of available income and proposed dmp payment of dollar_figure and an agreed total of dollar_figure anddollar_figure -_ monthly xxxxx client unable to pay procedures amp-75-02 document discloses a system and instructions on criteria for account management to use for evaluating accounts in which clients are unable to afford or make the scheduled payments there also appears to be a grant refund or temporary loan for clients who are in true need and through investigation and counseling determined to be a good risk and candidate for the successful completion of the dmp xxxxx management provided printouts of clients whose enrollment fees and or maintenance fees were waived in xxxxx and xxxxx the printouts showed that most individuals who enrolled with the fee waived also dropped from the dmps the most recent date dropped was in xxxxx xxxxx sometimes provided dmp services below its cost for individuals agreeing to a dmp xxxxx xxxxx and xxxxx sometimes charged the individuals monthly maintenance fees less than the dollar_figure or dollar_figure per month paid on the xxxxx contracts aliso some maintenance fees were waived but xxxxx still paid xxxxx a monthly fee in substance the creditors’ fair share payments helped to pay the for-profit's service charges in violation with the credit card companies’ requirement that fair share only be paid to organizations exempt under sec_501 for example a xxxxx customer authorization agreement indicates a xxxxx xxxxx client xxxxx agreed that xxxxx could retain dollar_figure of her dollar_figure monthly payment to xxxxx her debts were approximately dollar_figure agreed that xxxxx could retaindollar_figure xxxxx client xxxxx agreed that xxxxx could retaindollar_figure compensation_for administration of the program her debts were approximately dollar_figure in these cases the fair share revenues helped subsidize the monthly service charges of dollar_figure or dollar_figure per month paid on the xxxxxx contracts monthly payment to xxxxx in february in xxxxx clients xxxxx and xxxxx per month as of dollar_figure of dollar_figure leased employees xxxxx regularly engaged leased employees who performed consultations for xxxxx hereinafter referred to as employees in xxxxx and xxxxx xxxxx form 886-a engaged the services of xxxxx xxxxx xxxxx xxxxx xxxxx xxxkx kxkxx xxxxx and xxxxx xxxxx xxxxx and xxxxx continue a working relationship with xxxxx as leased employees exhibit i some employees have social service backgrounds most consultants stated that they did not have prior experience or training in the field of credit counseling prior to their employment with xxxxx or xxxxx advertisements for consultants indicate that good candidates have problem solving and communication skills and desire to help people in financial crisis as follows noted to run sunday xxxxx - xxxxx xxxxx employees were required to pass the institute for personal finance counselor - certification exam within eighteen months of hiring_date as a consultant passage is now required within twelve months of commencing employment fax xxxxx xxxxx's employees were trained to establish a clear purpose or motive for each consultation session gather financial information and identify the problem offer solutions for the client's review develop a detailed plan for implementation of a solution to resolve their financial problem and confirm that the solution fits the purpose possible solutions include a self -administered pian debt management program consultant development compact personalized plan and bankruptcy disks cds provide taped telephone calls with examples of questioning by the consultants some callers were interested in debt management plans dmps solely for reduced interest rates and payments but the counselors were instructed to fully develop their financial situation and determine the best solution they were told that creditors would not accept dmps from individuals who have adequate cash_flow and only want to reduce their interest rates credit card fees and payment amounts the discussion leader stated on one call on a cd we do not want to be signing up clients that do not qualify our fair share is based on people that qualify this dmp is not a solution creditors determine dmp clients consultants were trained to put an emphasis on evaluation function to find the root of the problem and find an effective agreeable to the credit card companies payers of fair share solution on another he stated putting the solution ahead of the problem invalidates the session the xxxxxx training manual contains instructions for employees on its counseling model and a flow chart for counseling procedure instructions geared to enrolling individuals in dmps including assembling dmp packets and client action plan with necessary educational information additional instructions the manual contains form 886-a exhibit i state to provide non-dmp clients with specific educational information and referrals as is pertinent to the client's situation and include a step-by-step accounting of the solution in the client action plan to be sent to the client consultants are also instructed to update lead tracking for follow-up consultants update lead tracking upon receipt of a completed dmp client information packet once a complete dmp client information packet is received the contacts the client confirms their plans and transitions the client to account management personnel with xxxxx included in the manual is counselor position description evaluation process counseling procedure counseling performance compensation description requires a consultants to attain at least level two of four consulting skills consistently within the first six months of employment in addition it requires a minimum of new dmp clients enrolled per month current counseling performance compensation document requires a minimum of client action plans caps per month from leads and every cap must be presented to the client with contact information including e-mail address and telephone numbers this ensures that all clients receive a documented overview of their situation with an action plan counselor position counselor call and employees were evaluated based upon consultation call evaluations leads handled availability to clients schedule coverage and retention of dmp clients employees were compensated based upon points awarded for the performance categories compensation may be adjusted up or down after three out of four consecutive ratings are achieved employees were required to enroll a minimum number of dmp accounts to keep their jobs e-mails from the director of counseling reflect revisions to counseling performance compensation documents and a continuing concern about the productivity of xxxxx employees and methods to measure quantity over quality of counseling sessions personnel action notices indicated warnings for failure to reach the minimum standard for clients signed onto dmps for a month consultation performance was measured and evaluated in five categories counseling call evaluation rating sec_40 leads handled availability to counsel the client schedule coverage and client retention performance and compensation tabulations take the points given from the above categories according to the counseling performance document points awarded for the performance categories could result in advancement in compensation level however in order to advance from level to level the minimum number of signs dmps must be achieved for that increased level the counseling performance document compensation structure to employees dollar_figure level requires a minimum average of signs per month provided the following form 886-a dollar_figure level requires a minimum average of signs per month dollar_figure level requires a minimum average of signs per month exhibit i example states that if a consultant’s score in the five categories was qualified for dollar_figure a year and the counselor was at the dollar_figure level and had an average number of signs they would advance to the compensation level of dollar_figure example stated that if a consultant's score in the five categories was qualified for dollar_figure a year and the consultant was at the dollar_figure level and had an average number of signs they would remain at the dollar_figure compensation level compensation of consultants was geared toward increasing sales of dmps some employees were eligible for overtime but there were no bonuses or incentives offered law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 -501 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c - d in other words the two components of education are public education and individual training sec_1 -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 _ in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university exhibit i in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable contro over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization's rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations exempt revrul_65_299 1965_2_cb_165 granted exemption to a c the service has issued two rulings holding credit counseling organizations to be tax form 886-a organization whose purpose was to assist families and individuals with financial exhibit i ' problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding exclusively low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the court found that the the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were form 886-a provided by government and private_foundation grants contributions and assistance from labor agencies and united way exhibit i outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable for purposes of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial the court found that the corporation had completely failed to demonstrate that its services were not in competition with commercial businesses the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was generated from services and those fees were set high enough to recoup all projected costs and to produce a profit and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations in easter house v united_states 846_f2d_78 fed cir affg ci ct the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the adoption activity was a non-exempt commercial purpose it found that the adoption services did not further the exempt purposes of providing educational and charitable services to the unwed mothers and children rather the services for unwed mothers and children were merely provided incident to the organization's adoption service business form 886-a internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir reasonable_compensation does not constitute inurement 276_f2d_476 cir exhibit i in church by mail inc v commissioner t c memo affd 765_f2d_1387 io cir the tax_court found that a church was operated with a substantial purpose of providing a market for an advertising and mailing company owned by the same people who controlled the church the church argued that the contracts between the two were reasonable but the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in international postgraduate medical foundation v commissioner t c memo the court found an organization that ran tours aimed at doctors and their families was operated to benefit the private interests of both an individual who controlled the organization and a for-profit travel agency h c tours that handled all of its tour arrangements the organization used the h c tours exclusively for all travel arrangements there was no evidence that the organization solicited competitive bids from any travel agency for travel arrangements for its tours other than h c tours the organization physically located its office within the offices of h c tours which provided it secretarial clerical and axxxxxnistrative personnel for a fee equal to h c tours’ costs the organization spent percent of its revenue on travel brochures prepared to solicit customers for tours arranged by the travel agency the brochures emphasized the sightseeing and recreational component of the tours but did not describe the medical curriculum for the seminars and symposia that was the basis for exemption educational activities occurred on less than one-half of the days on a typical tour the court found that a substantial purpose of the organization's operations was to increase the income of h c tours the president of h c tours controlled the organization and exercised that control for the benefit of h c tours and himself moreover the axxxxxxnistrative record supported the finding that the organization was formed to obtain customers for h c tours the court in 113_tc_47 stated that merely entering a partnership with private parties in which they receive a retum on a capital_investment does not impermissibly confer private benefit however a detailed examination of the redlands surgery center venture convinced the court that the petitioner had ceded control to private parties having an independent economic_interest in the activity and no obligation to promote charitable purposes ahead of profit making therefore the applicant was not operated exclusively for exempt purposes the court form 886-a exhibit i pointed to the long-term management_contract with a party related to the for-profit with broad discretion and a fee based upon gross revenue furthermore the record did not show that the nonprofit had any role in negotiating the contract in 71_tc_202 all profits are earmarked for specific charitable purposes 510_fsupp_374 d d c affd without op 672_f2d_894 d c cir the courts point that accumulation of large amounts of money or payments of large amounts to insiders and outsiders without using the money to further charitable goals is evidence of a non-exempt purpose the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission's policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j exempt organization’s position the exempt_organization considers itself the white hats of the industry xxxxx insists that its activities are in furtherance of a counseling and debt repayment program that restore financial balance to peoples’ lives and further purposes described in sec_501 of the internal_revenue_code however organization has now merged with the xxxxx non-profit corporation xxxxx and considers itself terminated as of xxxxx the organization had net liabilities at the end of the years under examination december xxxxx and when it merged with the parent_corporation xxxxx as of december and terminated form 886-a revenue_agent sees an alternative position of termination as of december exhibit i government position xxxxx is not operated exclusively for exempt purposes described within internal_revenue_code sec_501 and its tax-exempt status of xxxxx should be revoked for failure to operate exclusively for c purposes and for violating the prohibition on inurement as set forth in internal_revenue_code sec_501 c xxxxx was not operated with public support and public control it was controlled by xxxxx and xxxxx principals of xxxxx and xxxxx inc dba xxxxx it was privately supported in aggregate by credit card companies with over percent of its income in the form of fair share from credit card companies xxxxx is not engaged primarily in activities that accomplish an exempt_purpose it did not exclusively serve a charitable_class such as low-income individuals it did waive fees and provide some services free or below cost if a dmp was desirable to creditors organization operations have an inherently commercial nature and it provides services to any caller accepted by the creditors if a caller has ability to pay then services are provided at market rates allowed within the state of residence it operated to serve a substantial non-exempt purpose the purpose of xxxxx's activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of alabama inc v u s in this case xxxxx engages in minimal activities which further an exempt_purpose its counseling activity is nothing more than an interviewing activity xxxxx screens consumers to market and sell dmp services there is very little education provided to consumers who contact or are contacted by xxxxx from lead tracking employees were evaluated not on the ability to provide good education or counseling services to clients but on their ability to identify the appropriate solution for their problem through mass screening the evaluation of employees encouraged interviewing potential dmp candidates producing the required monthly or quarterly client action plans and signing and retaining new dmp clients each month counselor compensation rewarded enrollments of consumers in dmps and did not encourage any meaningful education or credit counseling to take place the training manual reinforces this work environment by setting production goals for employees to produce caps and enroll new dmp clients per month unlike the credit counseling organizations described in the revenue rulings referred to above and in consumer credit counseling service of alabama inc v u s xxxxx provides very little counseling or education to its clients xxxxx did not engage in substantial educational outreach activity to community groups the organization did not have the appropriate human resources for mass educational programs in xxxxx in xxxxx and xxxxx xxxxx did not form 886-a exhibit i have an educational budget or a coordinated educational workshop or seminar program presentations made on dealing with debt crisis and fundamentals of budgeting and credit were not supported by any agendas or other record of curriculum the presentations about financial crisis for homeowners could also promote dmp - services there is no evidence that the group presentations did anything other than market the dmp product in this case we saw receipts of such magnitude paid out to for-profit organizations but very little going to further public purposes in this context the credit_counseling_organization budgeted no money for public educational activities apart from advertising and promoted non-exempt purposes there is every indication that its activities were directed and its income was being used primarily for non-exempt purposes the reason xxxxx and the other exempt_organizations which are part of the xxxxx enterprise are organized as exempt_organizations is to avoid the regulatory scheme of the credit repair organizations act croa u s c section et seq croa was enacted to protect consumers by banning certain deceptive practices in the credit counseling industry if xxxxx was a for-profit company the croa would prohibit it from charging fees in advance of fully providing services because sec_501 organizations are exempted from the provisions of croa xxxxx is able to engage in deceptive business practices that congress intended to prohibit when it passed the croa law as such xxxxx is operated for a substantial non-exempt purpose that of carrying on a business while avoiding federal regulation in addition xxxxx could not collect fair share payments from creditors if it did not have exempt status the entire dmp business depended on an organization having tax-exempt status xxxxx was operated for the purpose of serving a private benefit rather than public interests the common enterprise of xxxxx xxxxx dba xxxxx and other exempt_organizations which had fulfillment agreements with xxxxx inc dba xxxxx was formed for the private benefit of xxxxx and first xxxxx who sold his interests to xxxxx and agreed to not compete and later xxxxx as highly compensated chief operating officer once the client was enrolled in a dmp all of the processing of that client's dmp was tumed over to xxxxx dba xxxxx xxxxx provided a steady stream of business to xxxxx and xxxxx had complete control_over the enrolled dmps xxxxx collected debtor payments including processing fees and disbursed payments to creditors xxxxx dictated the per client charges regardless of the exempt organization's ability to pay xxxxx did not solicit any companies other than xxxxx to process its dmps even though it operated with annual losses xxxxx has a substantial non-exempt purpose of signing up clients for dmps to provide business to xxxxx dba xxxxx more than an insubstantial part of xxxxx’s activities are in furtherance of a non-exempt purpose it was also operated in competition with commercial businesses using advertising pricing and business methods xxxxx has a substantial non-exempt purpose of signing up clients for dmps to provide revenue collection services for credit card companies and other unsecured creditors xxxxx is not furthering any charitable or educational purpose when it interviews form 886-a exhibit i consumers or screens dmp candidates to find dmps acceptable to the creditors to receive fair share payments the organization fit into a system created to serve the creditors if a client's credit score was too high then the dmp would be rejected by creditors because organization would compete with the creditors for income on collectible accounts xxxxx was operated in competition with commercial businesses it advertised and obtained leads to increase its revenues and evaluated employees on their production similar to business methods of evaluation its employees were compensated based on the amount of dmp business they brought in and retained and were threatened with being fired for insufficient dmp business they were trained to select dmp consumers that they could retain to increase the organization's fair share revenues the activities were not directed to benefit the public but rather private interests of xxxxx dba xxxxx and credit card companies the net_earnings of xxxxxx inured to the benefit of xxxxx and xxxxx in the form of executive compensation paid through service bureau fees and added market_value in xxxxx's stock in xxxxx sold to xxxxx conclusion in summary xxxxx was not operated exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of xxxxx's activities are in furtherance of a non-exempt purpose was operated for the purpose of serving a private benefit rather than public interests and a part of the net eamings of xxxxx inured to the benefit of xxxxx and xxxxx private individuals who are officers of the corporation accordingly it is determined that xxxxxx is not an organization described in sec_501 and is not exempt from income_tax under sec_501 effective xxxxx the beginning of the years under examination
